DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 of now-cancelled claim 7, portions of which have been added to claim 1, in view of Aurelian have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a defined period of time” in line 6 and “a defined period of time” in line 20. It is unclear if the second recitation is intended to draw antecedence from the first recitation, or if the second recitation is intended to be a new element. For examination purposes, it will be interpreted as a new element.

	Claim 2 recites the limitation “the determined cardiorespiratory fitness measure” in line 2. It is unclear if this is intended to draw antecedence from “the estimated cardiorespiratory fitness” in claim 1 line 22, or “the cardiorespiratory fitness measure” in claim 1 lines 24-25, or if it is intended to be a new element. For examination purposes, it will be interpreted as a new element.
	Claim 8 recites the limitation “the defined period of time” in lines 1-2. It is unclear whether this is intended to draw antecedence from the “defined period of time” in claim 1 line 6, or the “defined period of time” in claim 1 line 20. For examination purposes, it will be interpreted as drawing antecedence from the former.
Claim 10 recites the limitation “the determined cardiorespiratory fitness measure” in line 2. It is unclear if this is intended to draw antecedence from “the estimated cardiorespiratory fitness” in claim 1 line 22, or “the cardiorespiratory fitness measure” in claim 1 lines 24-25, or if it is intended to be a new element. For examination purposes, it will be interpreted as a new element.
	All other claims are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-6, and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to 
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “receiving data obtained from wearable sensors coupled to a subject, the data comprising movement data and physiological data of the subject; determining physical performance for free-living activities associated with free-living activities categories over a defined period of time, wherein the determining the physical performance comprises: determining an activity type and a motion intensity; determining a heart rate based on the physiological data; determining activity-dependent energy expenditure estimates based on the activity type and motion intensity; indicated the physical performed for each of the activities by a ratio of the energy expenditure estimates and the heart rate; estimating, based on the data and subject characteristics, a cardiorespiratory fitness measure for the subject over a defined period of time for multiple types of activities for which the data are received; and weighting the estimated cardiorespiratory fitness for each of the multiple types of activities according to a reliability score for the respective activity , the reliability score comprising correlation coefficients between the physical performance and the cardiorespiratory fitness measure.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter.  Instead, the claim language just appears to be an improved way of estimating fitness measures, and the estimation of fitness measures is not a tangible product, it is information.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.

	Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claims 2, 4-6, and 8-12 simply further limit the abstract idea of claim 1 and are rejected.

Allowable Subject Matter
Claims 1, 2, 4-6, and 8-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to disclose and would not have rendered obvious a method, comprising: receiving data obtained from wearable sensors coupled to a subject, the data comprising movement data and physiological data of the subject; determining physical performance for free-living activities associated with free-living activities categories over a defined period of time, wherein the determining the physical performance comprises: determining an activity type and a motion intensity; determining a heart rate based on the physiological data; determining activity-dependent energy expenditure estimates based on the activity type and motion intensity; indicated the physical performed for each of the activities by a ratio of the energy expenditure estimates and the heart rate; estimating, based on the 
WO 2015/131065 A1, hereinafter Romesburg, discloses a method, comprising: receiving data obtained from wearable sensors coupled to a subject (page 7, lines 21-24), the data comprising movement data and physiological data of the subject (page 6 lines 10-24); determining physical performance (page 15 line 24 to page 16 line 13) for free-living activities associated with free-living activities categories over a defined period of time (page 18 lines 29-34, page 19 line 34 to page 20 line 4), wherein the determining the physical performance comprises: determining an activity type and a motion intensity (page 8 line 8 to page 9 line 31); determining a heart rate based on the physiological data (page 6 lines 10-13, page 15 lines 19-21); determining activity-dependent energy expenditure estimates based on the activity type and motion intensity (Fig. 5, page 8 line 8 to page 9 line 31, cadence is an energy expenditure estimate and is determined based on frequency of power peaks and activity type); indicating the physical performance for each of the activities by a ratio of the energy expenditure estimates and the heart rate (page 15 line 24 to page 16 line 13, ratio between heart rate and cadence); and estimating, based on the data, a cardiorespiratory fitness measure for the subject (page 18 lines 21-24, VO2 max estimated based on ratio).
However, the prior art of record does not disclose estimating, based on the data and subject characteristics, a cardiorespiratory fitness measure for the subject over a defined period of time for multiple types of activities for which the data are received; and weighting the estimated cardiorespiratory fitness for each of the multiple types of activities according to a reliability score for the respective activity, the reliability score comprising correlation coefficients between the physical .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./               Examiner, Art Unit 3791